Citation Nr: 1641311	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  09-40 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include acne, aquagenic palmar plantar keratoderma, and dermatitis.

2.  Entitlement to service connection for disability of the bilateral shoulders, bilateral elbows, and bilateral hands and fingers, claimed as generalized arthritis.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to October 23, 2008, and as 30 percent disabling from that date.

5.  Entitlement to higher initial ratings for traumatic brain injury (TBI), rated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling from that date.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to August 1998, from February 2001 to October 2001, and from January 2005 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A March 2007 rating decision denied service connection for bilateral hearing loss disability, generalized arthritis, sinusitis, hernia, chest pain, and a skin condition; and granted service connection for tinnitus with a 10 percent rating, left and right ankle disabilities with 10 percent ratings for each, a right knee disability with a 10 percent rating, PTSD with a 30 percent rating, and TBI with a 10 percent rating.  The Veteran submitted a notice of disagreement in May 2007.  Therein, he clarified that the claim for generalized arthritis should also include pain, numbness, and tingling in his extremities as well as his back, neck, and wrists. 

In a September 2007 rating decision, the RO denied service connection for pain, numbness, and tingling of the extremities; bilateral wrist strain, low back strain, and cervical strain.  The Veteran did not submit a notice of disagreement with respect to this rating decision.

In a July 2009 rating decision, the RO awarded a 50 percent evaluation for PTSD from June 9, 2006 to October 22, 2008, and a 30 percent evaluation from that date; increased the evaluation for TBI to 40 percent effective October 23, 2008; increased the evaluation of right knee strain to 20 percent from June 9, 2006 to August 22, 2006, to 100 percent based on convalescence from August 23, 2006, to 
September 30, 2006, and assigned a 10 percent evaluation from October 1, 2006.  The RO also granted service connection for costochondritis for the Veteran's reported chest pain.  It also granted special monthly compensation from August 23, 2006, to October 1, 2006. 

The Veteran was afforded a hearing before a Veterans Law Judge in July 2014, but a transcript could not be produced.  He was offered the opportunity to appear at a new hearing.  A hearing was scheduled in January 2015 and the Veteran requested postponement.  A new hearing was scheduled in April 2015, and the Veteran failed to report.

In May 2015, the Board denied service connection for inguinal hernia, as well as higher evaluations for left and right ankle strain, right knee strain, and bilateral tinnitus.  It remanded the issues of entitlement to service connection for bilateral hearing loss disability; disability of the bilateral shoulders, elbows, and hands and fingers; sinusitis, and a skin disability; as well as the issues of entitlement to higher evaluations for PTSD and TBI.

In a January 2016 decision, the Board denied service connection for a respiratory disorder, to include sinusitis, rhinitis, and COPD.  The remaining issues were remanded for additional development.  The matter again is before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2016 Board remand directed that the Veteran be scheduled for multiple examinations relating to the above disabilities.  The Veteran was scheduled for the directed examinations in March 2016; however, he failed to appear.  As such, his claims again were denied and the matter returned to the Board.  In a September 2016 statement, however, the Veteran's representative indicated that the Veteran had been contacted and reported that when he received notice of the examinations he had called the medical center prior to the appointments and informed them that he would not be able to make the examinations because he could not get off work.  By September 2016, the Veteran's representative indicated that the Veteran was no longer working in the same career field and his current employer would allow him time off for the medical examinations.  The Veteran requested the opportunity to be examined, in accordance with the prior remand instructions.

The Board finds the Veteran's explanation for missing the examinations to be reasonable under the circumstances and given his clear intent and ability to appear for any subsequently scheduled examinations, the Board concludes that a remand is necessary to afford the Veteran the previously ordered examinations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed joint pain of the shoulders, elbows, hands, and fingers.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran and review of the electronic claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's reported joint pain, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them. 

With regard to any joint or muscle pain that is not attributable to a diagnosed disorder, the examiner must opine as to whether it is at least as likely as not (a probability of 50 percent or greater) a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome or fibromyalgia.

If the Veteran's reported shoulder, elbow, hand, and finger pain is ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) is etiologically related to the Veteran's active service.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's lay contentions must be considered in making the determination as to whether a nexus exists between service and the currently manifesting joint and muscle pain, and alternatively the exposure to various hazards in Southwest Asia. 

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed skin disorder.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran, and review of the electronic claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's reported skin disability, to include details about the onset, frequency, duration, and severity of all complaints relating to signs and symptoms, to include what precipitates and what relieves them. 

Review of the entire electronic claims file is required; however, the examiner's attention is directed to the September 2015 skin examination and the Veteran's August 2006 statement and attached photographs.  See VBMS, 21-4138 Statement in Support of Claim, dated August 9, 2006, and containing the subject line "re skin condition with photos."

The examiner must describe any dermatitis currently found, as well as provide an opinion as to whether such dermatitis as was found in September 2015 is at least as likely as not related to the Veteran's service, to include his service in Southwest Asia. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Schedule the Veteran for a VA examination to determine the etiology and severity of his hearing loss.  Audiological testing must be conducted, and the results recited in the examination report. 

Following examination, interview of the Veteran, and review of the electronic claims file, to specifically include the September 2015 TBI examination, the examiner should identify whether the Veteran's decreased hearing acuity is a manifestation of his TBI.

4.  Review the resulting examination reports to ensure that they comply with the Board's remand directives. 

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




